FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MUKESH CHAND,                                    No. 07-71379
                                                     07-74216
               Petitioner,
                                                 Agency No. A097-113-377
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       In these consolidated petitions for review, Mukesh Chand, a native and

citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders dismissing his appeal from an immigration judge’s (“IJ”) decision denying

his applications for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 07-71379), and denying his motion to

reopen (No 07-74216). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000), and we review for abuse of discretion the denial of a motion to

reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004). We deny in part and

dismiss in part the petition for review in No. 07-71379, and we deny the petition

for review in No. 07-74216.

      The BIA did not err in rejecting Chand’s due process claim of inadequate

translation because Chand did not demonstrate any translation inadequacies either

prevented him from presenting his claims or caused an omission that would have

altered the outcome. See Kotasz v. INS, 31 F.3d 847, 850 n.2 (9th Cir. 1994).

      We lack jurisdiction to consider Chand’s claim that the IJ was not a neutral

fact-finder because Chand failed to exhaust this before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      The BIA did not err in rejecting Chand’s contention regarding his former

attorney’s claimed ineffective assistance, because Chand failed to establish his

attorney’s representation caused the several inconsistencies in Chand’s testimony

noted in the IJ’s decision, or that he was prevented from reasonably presenting his

case. See Torres-Chavez v. Holder, 567 F.3d 1096, 1100 (9th Cir. 2009).


                                          2                                   07-71379
       Chand’s contention that the BIA violated due process by summarily

affirming the IJ decision is belied by the BIA’s reasoned decision and, moreover, is

unavailing. See 8 C.F.R. § 1003.1(e)(4)(i) (governing the BIA’s streamlining

authority).

       The BIA did not abuse its discretion in denying Chand’s motion to reopen

because the BIA considered the evidence submitted, determined Chand failed to set

forth any new facts or present any new evidence warranting reopening, see

8 C.F.R. § 1003.2(c)(1) (a motion to reopen “shall state the new facts that will be

proven at a hearing to be held if the motion is granted and shall be supported by

affidavits or other evidentiary material”), and acted within its broad discretion in

determining the evidence was insufficient to warrant reopening, see Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to reopen shall

be reversed if it is “arbitrary, irrational, or contrary to law.”).

       Finally, the BIA did not abuse its discretion in construing Chand’s motion to

reopen alternatively as a motion to reconsider and denying it as untimely. See 8

C.F.R. § 1003.2(b)(2).

       No. 07-71379: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

       No. 07-74216: PETITION FOR REVIEW DENIED.


                                             3                                  07-71379